
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.5


UNION BANK OF
CALIFORNIA, N.A.


SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN FOR
POLICY MAKING OFFICERS


As Amended and Restated Effective
January 1, 2005

--------------------------------------------------------------------------------



ESTABLISHMENT AND
PURPOSE

        Effective January 1, 1999, Union Bank of California, National
Association establishes the Union Bank Supplemental Executive Retirement Plan
for Policy Making Officers to provide certain executives with retirement
benefits in excess of those benefits provided under the Company's Retirement
Plan.

        Using an earnings definition based on base pay, and bonuses and
incentive payments and based on service completed on or after January 1, 1997,
but excluding other forms of compensation, the Plan supplements benefits under
the Retirement Plan to the extent such benefits are reduced due to the limits of
Sections 401(a)(17) and 415 of the Code. The Plan is intended to be an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees, as described in
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

        The Bank hereby amends and restates the Plan in its entirety effective
January 1, 2005, to comply with the requirements of Section 409A of the Code,
and in certain other respects.


ARTICLE 1

DEFINITIONS

        Except as follows, all capitalized terms used in this Plan have the same
meaning as in the Retirement Plan:

        1.1   "Bank" means Union Bank of California, National Association, a
national banking association organized under the laws of the United States, or
any successor in interest. Prior to April 1, 1996 the Bank was known as Union
Bank.

        1.2   "Board" means the Board of Directors of the Bank.

        1.3   "Company" means the Bank and any other corporation, trade or
business which is authorized to participate in the Plan by the Board and which
constitutes a controlled group or an affiliated service group of which the Bank
is a member, or are under common control with the Bank, within the meaning of
Code Section 414(b), (c), (m), or (0), but only for the period during which the
relationship exists.

        1.3A  "Domestic Partner" means Domestic Partner, as defined in the Union
Bank of California Retirement Plan.

        1.4   "Participant" means an executive of the Company who participates
in the Plan pursuant to Article 2.

        1.5   "Plan" means this Union Bank of California N.A. Supplemental
Executive Retirement Plan for Policy Making Officers.

        1.6   "Plan Earnings" means, notwithstanding the Retirement Plan's
definition of Earnings, for purposes of determining a Participant's accrued
benefit under the Plan, a Participant's regular base salary or wages received
for services rendered to the Company, including bonuses and incentive payments
based on services completed on or after January 1, 1997, base salary deferred
under the Company's Senior Management Deferred Compensation Plan, Separation Pay
Plan payments, and amounts deferred pursuant to Code Section 125, 401(k),
402(e)(3), 402(h) or 403(b) which if paid, would have been Plan Earnings. Plan
Earnings do not include commissions, overtime, premium payments, restricted
stock awards, bargain element on stock options, special amounts or payments, or
indemnities.

        1.7   "Retirement Plan" means the Union Bank of California Retirement
Plan.

2

--------------------------------------------------------------------------------




ARTICLE 2

PARTICIPATION

        The Participants in the Plan shall be those Company employees who are
policy making officers and who are selected for Plan participation by the Bank.
The Bank's chief executive officer shall recommend Company employees for
consideration to the Executive Compensation and Benefits Committee of the Board
(the "Committee"), and the Committee shall approve the employees who will be
allowed to participate in the Plan.


ARTICLE 3

RETIREMENT AND DISABILITY BENEFITS

        A Participant shall be entitled to a benefit under this Plan only if he
or she is vested in and is eligible for: (1) a Normal Retirement Benefit under
Section 3.1 of the Retirement Plan, (2) an Early Retirement Benefit under
Sections 3.2 to 3.7 or 3.9A of the Retirement Plan, or (3) a Deferred Retirement
Benefit under Section 3.10 of the Retirement Plan. No benefits shall be paid
under this Plan with respect to a Participant who is not entitled to a benefit
under the sections of the Retirement Plan referenced in the preceding sentence;
in particular, no benefits shall be paid under this Plan with respect to a
Participant who is only entitled to benefits under the Retirement Plan pursuant
to Section 3.9 (Vested Terminated Participants) or Article V (Death Benefits),
or Article VI (Disability Benefits), except as set forth in Sections 4.4 or 4.6
of this Plan.


ARTICLE 4

BENEFIT CALCULATION AND DISTRIBUTION

        4.1   Normal Retirement.    A Participant who is eligible for a Normal
Retirement Benefit under the Retirement Plan shall receive a normal retirement
benefit hereunder equal to the excess of (1) the Participant's Normal Retirement
Benefit under the Retirement Plan, calculated using Plan Earnings as defined in
Section 1.6 but without regard to the limits of Code Sections 401(a)(17) and
415, over (2) the Participant's Normal Retirement Benefit under the Retirement
Plan. A normal retirement benefit hereunder shall be calculated as of the date
that the Participant's employment terminates and shall commence as of the first
day of the next calendar month, without regard to the date that benefits
commence under the Retirement Plan. If the Participant is married or, effective
May 1, 2006, has a Domestic Partner, when his or her employment terminates, then
the normal retirement benefit hereunder shall be paid to the Participant in the
form of a 50% joint and survivor annuity with the Participant's spouse or
Domestic Partner as the joint annuitant. If the Participant is unmarried and,
effective May 1, 2006, does not have a Domestic Partner when his or her
employment terminates, then the normal retirement benefit hereunder shall be
paid to the Participant in the form of a single life annuity.

3

--------------------------------------------------------------------------------



        4.2   Early Retirement.    A Participant who is eligible for an Early
Retirement Benefit under the Retirement Plan shall receive an early retirement
benefit hereunder equal to the excess of (1) the Participant's Early Retirement
Benefit under the Retirement Plan, calculated using Plan Earnings as defined in
Section 1.6 but without regard to the limits of Code Sections 401(a)(17) and
415, over (2) the Participant's Early Retirement Benefit under the Retirement
Plan. An early retirement benefit hereunder shall be calculated as of the date
that the Participant's employment terminates and shall commence as of the first
day of the next calendar month, even if the Participant elects a later Early
Retirement Date under the Retirement Plan. If the Participant is married or,
effective May 1, 2006, has a Domestic Partner, when his or her employment
terminates, then the early retirement benefit hereunder shall be paid to the
Participant in the form of a 50% joint and survivor annuity with the
Participant's spouse or Domestic Partner designated as the joint annuitant. If
the Participant is unmarried and, effective May 1, 2006, does not have a
Domestic Partner when his or her employment terminates, then the early
retirement benefit hereunder shall be paid to the Participant in the form of a
single life annuity.

        4.3   Deferred Retirement.    A Participant who is eligible for a
Deferred Retirement Benefit under the Retirement Plan shall receive a deferred
retirement benefit hereunder equal to the excess of (1) the Participant's
Deferred Retirement Benefit under the Retirement Plan, calculated using Plan
Earnings as defined in Section 1.6 but without regard to the limits of Code
Sections 401(a)(17) and 415, over (2) the Participant's Deferred Retirement
Benefit under the Retirement Plan. A deferred retirement benefit hereunder shall
be calculated as of the date that the Participant's employment terminates and
shall commence as of the first day of the next calendar month, without regard to
the date that benefits commence under the Retirement Plan. If the Participant is
married or, effective May 1, 2006, has a Domestic Partner, when his or her
employment terminates, then the deferred retirement benefit hereunder shall be
paid to the Participant in the form of a 50% joint and survivor annuity with the
Participant's spouse or Domestic Partner as the joint annuitant. If the
Participant is unmarried and, effective May 1, 2006, does not have a Domestic
Partner, when his or her employment terminates, then the deferred retirement
benefit hereunder shall be paid to the Participant in the form of a single life
annuity.

        4.4   Disability Benefits.    A Participant who becomes Disabled (as
defined below) shall be entitled to a benefit under this Plan only under the
following circumstances:

        (a)   If on or before becoming Disabled, the Participant had become
vested in and eligible for: (1) a Normal Retirement Benefit under Section 3.1 of
the Retirement Plan, (2) an Early Retirement Benefit under Sections 3.2 to 3.7
or 3.9A of the Retirement Plan, or (3) a Deferred Retirement Benefit under
Section 3.10 of the Retirement Plan, the Participant shall receive a disability
retirement benefit hereunder calculated in the same manner as if the Disability
were a termination of employment.

4

--------------------------------------------------------------------------------



        (b)   If on or before becoming Disabled, the Participant had become
vested in and eligible for benefits under the Retirement Plan only pursuant to
Section 3.9 (Vested Terminated Participants), the Participant shall receive a
disability retirement benefit hereunder, calculated as of the date that the
Participant becomes Disabled, equal to the excess of (1) the Participant's
Vested Terminated Benefit under the Retirement Plan, calculated using Plan
Earnings as defined in Section 1.6 but without regard to the limits of Code
Sections 401(a)(17) and 415, over (2) the Participant's Vested Termination
Benefit under the Retirement Plan; provided, however, that no disability
retirement benefit shall be payable pursuant to this Section 4.4(b) unless the
Participant continues to be Disabled through the date that the benefit is
scheduled to commence pursuant to Section 4.4(c). If the Participant recovers
from the Disability prior to the date the disability retirement benefit is
scheduled to commence, no disability retirement benefit is payable under this
Section 4.4(b). The disability retirement benefit will be reduced for early
payment based upon the same reduction factors that would apply under the
Retirement Plan for a vested termination benefit using the Participant's age at
commencement of payment and service at the date of Disability.

        (c)   A disability retirement benefit hereunder shall commence as of the
first date of the calendar month following the date the Participant becomes
Disabled or, if later, the first date of the calendar month following the date
the Participant attains age 55, without regard to the date that benefits
commence under the Retirement Plan. A Participant will not continue to accrue
benefits under this Plan while Disabled notwithstanding any continued accrual of
benefits under the Retirement Plan.

        (d)   For purposes of this Plan, a Participant will be considered
Disabled if determined to be disabled under the Company's long-term disability
plan, provided that the Participant is determined to be unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

        4.5   Small Benefits.    If the Actuarial Equivalent lump sum value of
any benefit payable hereunder is $10,000 or less ($5,000 or less for benefits
payable before the date of adoption of this amendment and restatement), payment
of the benefit shall be made in a single lump sum in cash on the date the
benefit would otherwise commence, provided that, to the extent required under
Section 409A of the Code, the payment results in the termination and liquidation
of the entirety of the Participant's interest under the Plan and all other
deferred compensation arrangements which, together with the Plan, are treated as
a single plan under Section 409A of the Code.

        4.6   Preretirement Death Benefit For Surviving Spouse Or Domestic
Partner.    Effective May 1, 2006, upon the death of a Participant who, on the
date of such death, (1) is an employee of the Company, (2) has not received any
benefits under this Plan, and (3) is eligible to retire from the Company and
receive a Normal Retirement Benefit, an Early Retirement Benefit, or a Deferred
Retirement Benefit from the Retirement Plan, his or her surviving spouse or
surviving Domestic Partner, if any, shall be entitled to the monthly benefit
that would have been payable to such spouse or Domestic Partner under this
Article 4, if the Participant had:

        (a)   terminated employment on the date of death,

        (b)   commenced receiving a 50% joint and survivor annuity with the
Participant's spouse or Domestic Partner designated as the joint annuitant, and

        (c)   died on the following day.

5

--------------------------------------------------------------------------------



        4.7   Election of Actuarially Equivalent Life Annuities.    Effective
upon the date of adoption of this amendment and restatement, in accordance with
such procedures as the Committee may promulgate from time to time, a Participant
may elect to change the form of payment of his or her benefit to a single life
annuity, or to a 50%, 662/3%, 75% or 100% joint and survivor annuity with the
Participant's spouse or Domestic Partner as the joint annuitant, before any
annuity payment has been made, provided that the annuities are actuarially
equivalent applying reasonable actuarial assumptions, and that the change
complies with the requirements of Section 409A of the Code.

        4.8   Distributions to a Specified Employee.    Notwithstanding any
other provision of the Plan, payments otherwise required to be made or commence
upon the termination of employment of a Participant who is a "specified
employee" (within the meaning of Section 409A of the Code and applicable
regulations thereunder, as determined by the Committee) at the time of such
termination shall be delayed and paid, without interest, upon the earlier of
(i) the first business day which is at least six months and one day following
the date of such termination of employment, or (ii) the death of the
Participant, to the extent that the Committee determines that such delayed
payment is required in order to avoid a violation of Section 409A of the Code.

        4.9   Delayed Payments.    To the extent permitted under Section 409A of
the Code, the Committee may, in its discretion, delay the payment of any benefit
hereunder beyond the date otherwise provided under the Plan in the following
circumstances:

        (a)   Violation of Applicable Laws.    Payment of a benefit may be
delayed in the event the Committee reasonably anticipates that the payment will
violate federal securities laws or other applicable law. Payment of the amounts
delayed under this Section 4.9(a) will be made at the earliest date at which the
Committee reasonably anticipates that making the payment will not cause a
violation of federal securities laws or other applicable law.

        (b)   Other.    Payment may be delayed under such other circumstances
permitted under applicable guidance under Section 409A of the Code.

        4.10 Accelerated Payments.    The acceleration of the time or schedule
of any payment prior to the date or dates otherwise provided under the Plan is
prohibited except as permitted under Section 409A of the Code. To the extent
permitted under Section 409A of the Code, the Committee may, in its discretion,
accelerate payment under the following circumstances:

        (a)   Divestiture.    A Participant's benefit may be accelerated to the
extent necessary to for any Federal officer or employee in the executive branch
to comply with any ethics agreement with the Federal government, or to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local or foreign ethics law or conflicts of interest law.

        (b)   Income Inclusion Under Code Section 409A.    If the Plan fails to
meet the requirements of Section 409A of the Code and applicable regulations
thereunder, a payment may be made to the Participant in the amount required to
be included in income as a result of the failure to comply with such
requirements.

        (c)   Other.    Payment may be accelerated under such other
circumstances permitted under applicable guidance under Section 409A of the
Code.

        4.11 Separation From Service.    Notwithstanding any provision of the
Plan to the contrary, references to "termination of employment" shall mean a
"separation from service" which qualifies as a permitted payment event for
purposes of Section 409A of the Code.

6

--------------------------------------------------------------------------------




ARTICLE 5

AMENDMENT AND TERMINATION

        The Board reserves the right at any time to modify or amend by a duly
adopted resolution of the Board or a duly delegated committee of the Board any
or all of the provisions of the Plan (including a retroactive amendment required
to comply with Code Section 409A). Notwithstanding the preceding sentence, no
such modification or amendment will reduce the benefits earned by a Participant
prior to the date of the amendment or modification, except that such benefits
may be reduced because of an increase in benefits payable under the Retirement
Plan. No distributions will be made prior to the date or dates otherwise
provided under the Plan, unless earlier distribution is permitted under Code
Section 409A.


ARTICLE 6

MISCELLANEOUS PROVISIONS

        6.1   Plan Administration.    The Bank shall be the plan administrator
and the named fiduciary within the meaning of ERISA. In administering the Plan,
the Bank shall act through the Employee Deferred Compensation and Benefit Plans
Administrative Committee, which shall be delegated the full power, discretion
and authority to interpret, construe and administer the Plan and any part
thereof. The Committee's interpretation and construction of the Plan, and
actions thereunder, shall be binding and conclusive on all persons for all
purposes. All actuarial determinations shall be made by the actuary for the
Retirement Plan, and the Committee shall be entitled to rely on the good faith
determinations of such actuary. The Committee shall make appropriate
arrangements for satisfaction of any federal or state payroll withholding tax
required upon the accrual or payment of any Plan benefits.

        6.2   Claims Procedures.    Claims for benefits under this Plan shall be
brought in accordance with the claims procedures set forth in Article X of the
Retirement Plan, which is hereby incorporated herein by reference.

        6.3   No Employment Contract.    Nothing in this Plan shall be construed
to limit in any way the rights of a Company to terminate an employee's
employment at any time for any reason whatsoever; nor shall it be evidence of
any agreement or understanding, express or implied, that a Company will employ
an employee in any particular position or permit an employee to participate in
any compensation or benefit programs.

        6.4   Non-Alienation of Benefits.    No benefit payable under this Plan
may be assigned, pledged, mortgaged, or hypothecated, or shall be subject to
legal process or attachment for the payment of claims of any creditor of a
Participant or the surviving spouse of a Participant.

        6.5   No Funding Obligation.    This Plan shall not be construed to
require the Bank to fund any of the benefits payable under this Plan nor to
require the establishment of a trust. The Bank, in its sole discretion, may make
such arrangements as it desires to provide for the payment of any benefits
hereunder, and no person shall have any claim against a particular fund or asset
owned by the Bank or in which it has an interest to secure the payment of a
Company's obligations hereunder.

        6.6   Entire Agreement.    This Plan document contains the entire
obligation of the Bank to provide benefits described herein. The Plan document
may not be modified by any oral statement or agreement and may be modified only
by a written amendment executed by a duly authorized officer of the Bank.

        6.7   Governing Law.    This Plan and all rights hereunder shall be
governed by and construed in accordance with ERISA applicable to Top Hat plans,
and laws of the State of California to the extent not preempted.

7

--------------------------------------------------------------------------------



        6.8   Section 409A.    This Plan is intended to comply, in form and
operation, with Section 409A of the Code, and its provisions shall be
interpreted consistent therewith. Notwithstanding any provision of the Plan to
the contrary, no distributions will be made under the Plan earlier or later than
permitted under the requirements of Code Section 409A.

    Dated: October 23, 2007
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
/s/ Paul E. Fearer

--------------------------------------------------------------------------------


 
 
As Its: Director of Human Resources

8

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.5



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR POLICY MAKING OFFICERS
ARTICLE 1 DEFINITIONS
ARTICLE 2 PARTICIPATION
ARTICLE 3 RETIREMENT AND DISABILITY BENEFITS
ARTICLE 4 BENEFIT CALCULATION AND DISTRIBUTION
ARTICLE 5 AMENDMENT AND TERMINATION
ARTICLE 6 MISCELLANEOUS PROVISIONS
